Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/361,119 filed on 03/21/2019.  Claims 1 – 18 were originally filed in the application.  Claims 1 – 18 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Certified Copy of Priority Document Missing
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF KOREA on 06/08/2018.  It is noted, however, that applicant has not filed a certified copy of the 10-2018-0066250 application as required by 35 U.S.C. 119(b).

Specification Objection
ABSTRACT, line 3, before “pack terminals” insert ––plurality of––.
ABSTRACT, line 4, before “pack terminals” insert ––plurality of––.
ABSTRACT, line 6, change “and control” to ––and configured to control––.
ABSTRACT, line 9, change “and having resistance” to ––and each thermistor of the plurality of thermistors––.

Claim Objections
Claim 1, line 5, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 5 – 6, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 6, change “thereof” to [Symbol font/0x2D][Symbol font/0x2D]of the first fuse element[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 7, change “and control” to [Symbol font/0x2D][Symbol font/0x2D]and configured to control[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 11, change “a first input terminal” to [Symbol font/0x2D][Symbol font/0x2D]the first input terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 11 – 12, change “and having resistance” to [Symbol font/0x2D][Symbol font/0x2D]and each thermistor of the plurality of thermistors having a resistance[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 5, before “thermistors” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2, before “cells” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2, change “each of the thermistors” to [Symbol font/0x2D][Symbol font/0x2D]each thermistor of the plurality of thermistors[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 3, before “cells” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 1, change “each of the thermistors” to [Symbol font/0x2D][Symbol font/0x2D]each thermistor of the plurality of thermistors[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 1, change “each of the thermistors” to [Symbol font/0x2D][Symbol font/0x2D]each thermistor of the plurality of thermistors[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 2, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 2, before “cells” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 3, change “each of the cells, detects” to [Symbol font/0x2D][Symbol font/0x2D]each cell of the plurality of cells to detect[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 4, change “the second input terminals, and controls” insert [Symbol font/0x2D][Symbol font/0x2D]the plurality of second input terminals to control[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 3, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 4, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 4, change “thereof” to [Symbol font/0x2D][Symbol font/0x2D]of the second fuse element[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 6, change “each of the cells, to detect” to [Symbol font/0x2D][Symbol font/0x2D]each cell of the plurality of cells to detect[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 7, before “input terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 8, change “the first fuse element” to [Symbol font/0x2D][Symbol font/0x2D]the second fuse element[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 3, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 4, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 6, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 7, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 9, change “each of the cells” to [Symbol font/0x2D][Symbol font/0x2D]each cell of the plurality of cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 10, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 8, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 8 – 9, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 10, change “and control” to [Symbol font/0x2D][Symbol font/0x2D]and configured to control[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 14, change “a first input terminal” to [Symbol font/0x2D][Symbol font/0x2D]the first input terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 14 – 15, change “and having resistance” to [Symbol font/0x2D][Symbol font/0x2D]and each thermistor of the plurality of thermistors having a resistance[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 3, change “a positive or negative electrode” to [Symbol font/0x2D][Symbol font/0x2D]a positive electrode or a negative electrode[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 3 – 4, change “each of the cells” to [Symbol font/0x2D][Symbol font/0x2D]each cell of the plurality of cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 5, before “thermistors” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 1, before “thermistors” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 2, change “each of the thermistors” to [Symbol font/0x2D][Symbol font/0x2D]each thermistor of the plurality of thermistors[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 3, change “a corresponding one of the cells” to [Symbol font/0x2D][Symbol font/0x2D]a corresponding cell of the plurality of cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 4, before “conductive tabs” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 3, before “cells” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 3, before “conductive tabs” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 3, before “thermistors” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 1, change “each of the thermistors” to [Symbol font/0x2D][Symbol font/0x2D]each thermistor of the plurality of thermistors[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 3, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 4, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 6, change “each of the cells, to detect” to [Symbol font/0x2D][Symbol font/0x2D]each cell of the plurality of cells to detect[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 7, before “input terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 3, change “each of the cells, detects” to [Symbol font/0x2D][Symbol font/0x2D]each cell of the plurality of cells to detect[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 4, change “the second input terminals, and controls” insert [Symbol font/0x2D][Symbol font/0x2D]the plurality of second input terminals to control[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 3, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 4, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 6, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 7, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 9, change “each of the cells” to [Symbol font/0x2D][Symbol font/0x2D]each cell of the plurality of cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 10, before “pack terminals” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.



Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 10 are allowed because the prior or record does not teach or fairly suggest the following subject matters:
A battery protection circuit comprising: a plurality of pack terminals configured to connect a battery module to an external device; a first fuse element located on a current path between the battery module and the plurality of pack terminals to block a current flow between the battery module and the plurality of pack terminals depending on a voltage applied to a control terminal of the first fuse element; a first integrated circuit configured to include a first input terminal and configured to control a voltage outputted to the control terminal of the first fuse element depending on a voltage applied to the first input terminal; and a plurality of thermistors connected in series between a positive electrode of the battery module and the first input terminal of the first integrated circuit and each thermistor of the plurality of thermistors having a resistance that is varied depending on a temperature of a corresponding cell among a plurality of cells constituting the battery module as recited in independent Claim 1.

	Claims 11 – 18 are allowed because allowable subject matters of independent Claim 11 are similar to that of Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Acting Patent Examiner, 2851/2800